Case 2:20-cv-14144-XXXX Document 1 Entered on FLSD Docket 05/11/2020 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
FORT PIERCE DIVISION
BRANDEE R. SHATTENBERG,
Plaintiff,

Vv. Case No.:

SEBRING NP SERVICES, LLC and
AMY DE LA FUENTE, an individual,

Defendants.
/

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, BRANDEE R. SHATTENBERG, by and through undersigned counsel, brings
this action against Defendants, SEBRING NP SERVICES, LLC and AMY DE LA FUENTE in
her individual capacity (“Defendants”) and in support of her claims states as follows:

JURISDICTION AND VENUE

l. This is an action for damages under the Fair Labor Standards Act (“FLSA”), 29
U.S.C. § 201 et seq., for failure to pay overtime wages under 29 U.S.C. § 215(a)(3), and for
unpaid wages under Florida common law.

2. This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29 U.S.C. §
201 et seq.

3. Venue is proper in the Southern District of Florida, because all of the events
giving rise to these claims occurred in Highlands County, Florida.

PARTIES
4. Plaintiff is a resident of Highlands County, Florida.

5, Defendants operate a medical facility in Sebring, in Highlands County, Florida.
Case 2:20-cv-14144-XXXX Document 1 Entered on FLSD Docket 05/11/2020 Page 2 of 5

 

GENERAL ALLEGATIONS
6. Plaintiff has satisfied all conditions precedent, or they have been waived.
i Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.
8. Plaintiff requests a jury trial for all issues so triable.
9. At all times material hereto, Plaintiff was “engaged in the production of goods”

for commerce within the meaning of Sections 6 and 7 of the FLSA, and as such was subject to
the individual coverage of the FLSA.

10. At all times material hereto, Defendant SEBRING NP SERVICES, LLC was an
“employer” within the meaning of the FLSA, 29 U.S.C. § 203(d).

11. Defendant SEBRING NP SERVICES, LLC continues to be an “employer” within
the meaning of the FLSA.

12. At all times material hereto, Defendant SEBRING NP SERVICES, LLC was and
continues to be an enterprise covered by the FLSA, as defined under 29 U.S.C. 8§ 203(r) and
203(s).

13. At all times relevant to this action, Defendant SEBRING NP SERVICES, LLC
was engaged in interstate commerce within the meaning of the FLSA, 29 U.S.C. § 203(s).

14. At all times relevant to this action, the annual gross sales volume of Defendant
SEBRING NP SERVICES, LLC exceeded $500,000 per year.

15. Defendant AMY DE LA FUENTE is the owner of Defendant SEBRING NP
SERVICES, LLC.

16. As part of her duties, Defendant AMY DE LA FUENTE supervised Plaintiff, and
exercised control over the wages, hours, and working conditions of Plaintiff. Defendant AMY

DE LA FUENTE also controlled the payroll practices of SEBRING NP SERVICES, LLC.
Case 2:20-cv-14144-XXXX Document 1 Entered on FLSD Docket 05/11/2020 Page 3 of 5

17. Through the exercise of dominion and control over all employee-related matters
at SEBRING NP SERVICES, LLC, in her individual capacity AMY DE LA FUENTE is also an
“employer” within the meaning of the FLSA.

18. Plaintiff is a “non-exempt employee” who is covered by the FLSA.

19. At all times material hereto, the work performed by Plaintiff was directly essential
to the business performed by Defendants.

FACTS

20. _— Plaintiff began working for Defendants as an Office Manager in November 2019,
and she worked in this capacity until February 2020.

21. In exchange for Plaintiffs services, Defendants agreed to pay Plaintiff an hourly
rate of Sixteen Dollars ($16.00) per hour.

22. At various times material hereto, Plaintiff worked hours in excess of forty (40)
hours within a work week for Defendants, and she was entitled to be compensated for these
overtime hours at a rate equal to one and one-half times her regular hourly rate.

23. Defendants failed to pay Plaintiff an overtime premium for all of the overtime
hours that she worked, in violation of the FLSA.

24. Defendants failed to pay Plaintiff all wages owed to Plaintiff, including her hourly
rate for all hours worked.

25. Plaintiff's unpaid hourly wage constitutes “wages” under Florida common law, as
well as under Fla. Stat. § 448.08.

26. Defendants’ actions were willful, and showed reckless disregard for the

provisions of the FLSA.
Case 2:20-cv-14144-XXXX Document 1 Entered on FLSD Docket 05/11/2020 Page 4 of 5

COUNT I- FLSA OVERTIME VIOLATION
27. Plaintiff realleges and readopts the allegations of paragraphs 1 through 26 of this
Complaint, as though fully set forth herein.
28. During the statutory period, Plaintiff worked overtime hours while employed by
Defendants, and she was not compensated for all of these hours in accordance with the FLSA.
29. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA,
within the meaning of 29 U.S.C. § 255(a).
30. Asaresult of the foregoing, Plaintiff has suffered damages.
WHEREFORE, Plaintiff demands:
a) Judgment against Defendants for an amount equal to Plaintiff's unpaid
back wages at the applicable overtime rate;
b) Judgment against Defendants, stating that Defendants’ violations of the
FLSA were willful;
Cc) An amount equal to Plaintiff's overtime damages as liquidated damages;
d) To the extent liquidated damages are not awarded, an award of
prejudgment interest;
e) A declaratory judgment that Defendants’ practices as to Plaintiff were
unlawful, and a grant of equitable relief to Plaintiff;
f) All costs and attorney’s fees incurred in prosecuting these claims; and
g) For such further relief as this Court deems just and equitable.
COUNT Il—- UNPAID WAGES UNDER FLORIDA COMMON LAW
31, Plaintiff realleges and readopts the allegations of paragraphs 1 through 26 of this

Complaint, as though fully set forth herein.
Case 2:20-cv-14144-XXXX Document 1 Entered on FLSD Docket 05/11/2020 Page 5 of 5

32. During the statutory period, Plaintiff worked for Defendants, and Defendants

agreed to pay Plaintiff for Plaintiffs services.

33, Defendants failed to pay Plaintiff all “wages” owed to Plaintiff, including
Plaintiff's regular hourly wages.

34. As aresult of the foregoing, Plaintiff has suffered damages.

WHEREFORE, Plaintiff demands:

a) A jury trial on all issues so triable;

b) That process issue, and that this Court take jurisdiction over the case:

c) Judgment against Defendants for an amount equal to Plaintiff's unpaid
back wages;

d) All costs and attorney’s fees incurred in prosecuting these claims, in

accordance with Fla. Stat. § 448.08; and
e) For such further relief as this Court deems just.
JURY TRIAL DEMAND

Plaintiff demands trial by jury as to all issues so triable.

Respectfully sbmitted,

CHRISTOPHER J. SABA
Florida Bar Number: 0092016
WENZEL FENTON CABASSA, P.A.
1110 North Florida Avenue, Suite 300
Tampa, Florida 33602

Main Number: 813-224-0431
Direct Dial: 813-321-4086
Facsimile: 813-229-8712

Email: csaba@wfclaw.com
Email: tsoriano@wfclaw.com
Attorneys for Plaintiff

Dated this\\ Yay of May, 2020.
